Dear Mr. Rawls:
Your opinion request asked several questions regarding contract extensions between the West Carroll Parish School Board and its superintendent of schools.  All of those questions are related to the question of whether or not the Board can extend the Superintendent's contract beyond the present boards term of office.  In a recent opinion we have stated that it cannot. We enclose a copy of Opinion Number 91-277 which answers your question.  The 2nd Circuit Court of Appeal in Hayden v. Richland Parish School Board, 554 So.2d 164, writ denied, held that the term of a contract with a superintendent may not exceed the term of office of the school board that hires him.  Our office is bound by the opinion in the Hayden case interpreting La. R.S. 42:3 and R.S. 17:54.
Trusting the above is helpful we remain,
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General